Citation Nr: 0733015	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rate of pension benefits based on 
unreimbursed medical expenses and education expenses.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

By letter dated in April 2006, the Regional Office (RO) 
informed the veteran that certain expenses could not be 
considered in determining his income for Department of 
Veterans Affairs (VA) pension purposes.  The veteran has 
filed a timely appeal to the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran's expenses for the repair of his computer and 
for tutoring were not incurred pursuant to a course of 
education or vocational rehabilitation.  

2.  He does not have additional recurring medical expenses.


CONCLUSION OF LAW

An increased rate of pension benefits based on unreimbursed 
medical expenses and education expenses is not warranted.  
38 C.F.R. § 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  This made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty to assist and notification obligations.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, it is unclear 
whether these changes are applicable to claims such as the 
one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e., the laws changed by VCAA).  

Regardless, the Board finds that all evidence necessary to 
adjudicate the claim has been provided, and no prejudice 
exists to the claimant by deciding the claim.  Specifically, 
the information needed to decide the claim is based upon 
reported income and expenses.  The veteran was able to list 
his expenses on his eligibility verification report for 2005 
and the accompanying documentation he provided in January 
2006.  The fact remains that the only issue in this case is 
whether the expenses which were denied can be considered in 
determining the veteran's countable annual income for 
pension.  He has referred to specific expenses that he says 
should be considered in a determination of his countable 
annual income.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In addition, there are some claims to which VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
One such claim is where, as here, there is no dispute as to 
the facts, and the law is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  The Court has held that the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Thus, the Board concludes that no further 
action is necessary under the VCAA, since all evidence needed 
to adjudicate the claim is of record.

Analysis

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

Provided certain provisions are met, there will be excluded 
from the amount of an individual's annual income any 
unreimbursed amounts which have been pain within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditures 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).

Amounts equal to expenses paid by a veteran or surviving 
spouse pursuing a course of education or vocational 
rehabilitation or training, to include amounts paid for 
tuition, fees, books, and materials, are also deductible from 
income for the purposes of determining the amount of pension 
to be awarded the recipient.  38 C.F.R. § 3.272(i).

The underlying facts are not in dispute.  In January 2006, 
the veteran submitted an eligibility verification report.  He 
also provided a list of his unreimbursed medical expenses.  
He submitted a Statement in Support of Claim in which he 
claimed education expenses.  He said that he had paid $575 
for a repair of his computer that he used to communicate, and 
$600 for a tutor.  While the veteran has explained that he 
requires the use of an assistive device ("servox") to 
speak, he has not claimed that this device required repair.  
The veteran also furnished a statement from his tutor who 
said she taught the veteran the newest way to use the 
internet.  

The April 2006 award letter from the RO discloses that the 
computer repair expense and the cost of tutoring could not be 
considered in determining his income.  In addition, 
continuing medical expenses of $3,409, consisting of Medicare 
Part B premiums for himself and his spouse and the private 
medical insurance for his grandson, were allowed.  

While the Board does not minimize the veteran's need for his 
computer, the fact remains that the expenses he incurred to 
repair the computer and to receive lessons in use of the 
internet are simply not medical or educational expenses 
within the meaning of the applicable regulations.  Although 
the veteran may choose in some cases to use his computer to 
communicate rather than the servox, the Board does not find 
under the circumstances of this case that computer itself is 
a medical expense.  And the veteran has not argued that the 
computer tutoring or repair expenses were incurred while 
pursuing a course of education or vocational rehabilitation.  
The regulation authorizes such expense only when that 
criterion is met.

With respect to the veteran's claim that additional medical 
expenses should be deemed recurring, other than Medicare and 
insurance, there is no basis in the record on which there can 
be an estimate based on a clear and reasonable expectation 
that unusual medical expenditures will be realized.  The 
Board points out that this only means that under the 
circumstances presented in this case any unreimbursed medical 
expenses cannot be considered prospectively.  The veteran may 
submit such expenses at the end of the annualization period.  
38 C.F.R. § 3.272(g).

The Board concludes, accordingly, that there is no basis on 
which the veteran's claim may be granted.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  


ORDER

An increased rate of pension benefits based on unreimbursed 
medical expenses and education expenses is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


